  
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 588 
 
AN ACT 
To redesignate the Noxubee National Wildlife Refuge as the Sam D. Hamilton Noxubee National Wildlife Refuge. 
 
 
1.Redesignation of the Noxubee National Wildlife Refuge 
(a)In generalThe Noxubee National Wildlife Refuge, located in the State of Mississippi, is redesignated as the Sam D. Hamilton Noxubee National Wildlife Refuge.  
(b)Boundary revisionNothing in this Act prevents the Secretary of the Interior from making adjustments to the boundaries of the Sam D. Hamilton Noxubee National Wildlife Refuge (referred to in this section as the Refuge), as the Secretary determines to be appropriate, to carry out the mission of the National Wildlife Refuge System in accordance with the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.) and any other applicable authority.  
(c)Addition of landNothing in this Act prevents the Secretary of the Interior from adding to the Refuge new land or parcels of the National Wildlife Refuge System, as the Secretary determines to be appropriate, to carry out the mission of the National Wildlife Refuge System in accordance with the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.) and any other applicable authority.  
(d)ReferencesAny reference in any statute, rule, regulation, executive order, publication, map, paper, or other document of the United States to the Noxubee National Wildlife Refuge is deemed to refer to the Sam D. Hamilton Noxubee National Wildlife Refuge.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
